 

EXHIBIT 10.2

 

Payment of the indebtedness evidenced by this instrument or document and the
rights of the holder hereof are subordinated and subject to the rights of
BMO Harris Bank N.A. to the extent provided in a Subordination Agreement dated
as of September 30, 2016, from the payee to said lender.

 

Payment of the indebtedness evidenced by this instrument or document and the
rights of the holder hereof are subordinated and subject to the rights of
BMO Private Equity (U.S.), Inc., to the extent provided in a Subordination
Agreement dated as of September 30, 2016, from the payee to said lender.

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
CTI Industries Corporation, an Illinois corporation (the "Maker"), hereby
unconditionally promises to pay to the order of John H. Schwan or his assigns
(the "Noteholder", and together with the Maker, the "Parties"), the principal
amount of Five Hundred Thirty Thousand Dollars ($530,000) (the "Loan"), together
with all accrued interest thereon, as provided in this Promissory Note (the
"Note", as the same may be amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms).

 

1.    Definitions. Capitalized terms used herein shall have the meanings set
forth in this Section 1.

 

"Applicable Rate" means the rate equal to Six percent (6%) per annum.

 

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by law to
close.

 

"Default" means any of the events specified in Section 6 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 6 would, unless cured or waived, become an Event of Default.

 

"Default Rate" means, at any time, the Applicable Rate plus 2%.

 

"Event of Default" has the meaning set forth in Section 6.

 

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

 

 

 

"Law" as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

"Loan" has the meaning set forth in the introductory paragraph.

 

"Maker" has the meaning set forth in the introductory paragraph.

 

"Maturity Date" means the earlier of (a) the date that is six months after the
latest maturity date for any indebtedness owing by the Maker under (i) a Credit
Agreement dated as of April 29, 2010, between the Maker and BMO Harris Bank N.A.
(as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms) or (ii) a Note and Warrant Purchase
Agreement dated as of July 17, 2012, between the Maker and BMO Private Equity
(U.S.), Inc. (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms), and (b) the date on
which all amounts under this Note shall become due and payable pursuant to
Section 7.

 

"Note" has the meaning set forth in the introductory paragraph.

 

"Noteholder" has the meaning set forth in the introductory paragraph.

 

"Order" as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

 

"Parties" has the meaning set forth in the introductory paragraph.

 

"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

2.    Final Payment Date; Optional Prepayments.

 

2.1       Final Payment Date. The aggregate unpaid principal amount of the Loan,
all accrued and unpaid interest and all other amounts payable under this Note
shall be due and payable on the Maturity Date.

 

 2 

 

 

2.2       Optional Prepayment. The Maker may prepay the Loan in whole or in part
at any time or from time to time without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. No prepaid amount may be reborrowed.

 

3.    Interest.

 

3.1       Interest Rate. Except as otherwise provided herein, the outstanding
principal amount of the Loan made hereunder shall bear interest at the
Applicable Rate from the date the Loan was made until the Loan is paid in full,
whether at maturity, upon acceleration, by prepayment or otherwise.

 

3.2       Interest Payment Dates. In accordance with Section 2.1, all accrued
and unpaid interest shall be due and payable on the Maturity Date.

 

3.3       Default Interest. If any amount payable hereunder is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall bear interest at the
Default Rate from the date of such non-payment until such amount is paid in
full.

 

3.4       Computation of Interest. All computations of interest shall be made on
the basis of a year of 365 days, and the actual number of days elapsed. Interest
shall accrue on the Loan on the day on which such Loan is made, and shall not
accrue on the Loan on the day on which it is paid. Interest shall not accrue on
accrued and unpaid interest.

 

4.    Payment Mechanics.

 

4.1       Manner of Payment. All payments of interest and principal shall be
made in lawful money of the United States of America no later than [12:00] PM on
the date on which such payment is due by wire transfer of immediately available
funds to the Noteholder's account at a bank specified by the Noteholder in
writing to the Maker from time to time.

 

4.2       Application of Payments. All payments made hereunder shall be applied
first, to the payment of any fees or charges outstanding hereunder, second, to
accrued interest and third, to the payment of the principal amount outstanding
under the Note.

 

4.3       Business Day Convention. Whenever any payment to be made hereunder
shall be due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day and such extension will be taken into account
in calculating the amount of interest payable under this Note.

 

5.       Representations and Warranties. The Maker hereby represents and
warrants to the Noteholder on the date hereof as follows:

 

 3 

 

 

5.1       Existence. The Maker is a corporation duly incorporated, validly
existing and in good standing under the laws of the state of its jurisdiction of
organization.

 

5.2       Power and Authority. The Maker has the power and authority, and the
legal right, to execute and deliver this Note and to perform its obligations
hereunder.

 

5.3       Authorization; Execution and Delivery. The execution and delivery of
this Note by the Maker and the performance of its obligations hereunder have
been duly authorized by all necessary corporate action in accordance with all
applicable Laws. The Maker has duly executed and delivered this Note.

 

5.4       No Approvals. Other than consent by BMO Harris N.A. and BMO Private
Equity (US) Inc., which consent has been given, no consent or authorization of,
filing with, notice to or other act by, or in respect of, any Governmental
Authority or any other Person is required in order for the Maker to execute,
deliver, or perform any of its obligations under this Note.

 

5.5       No Violations. The execution and delivery of this Note and the
consummation by the Maker of the transactions contemplated hereby do not and
will not (a) violate any provision of the Maker's organizational documents; (b)
violate any Law or Order applicable to the Maker or by which any of its
properties or assets may be bound; or (c) constitute a default under any
material agreement or contract by which the Maker may be bound.

 

5.6       Enforceability. The Note is a valid, legal and binding obligation of
the Maker, enforceable against the Maker in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.

 

6.    Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:

 

6.1       Failure to Pay. The Maker fails to pay (a) any principal amount of the
Loan when due; or (b) interest or any other amount when due and such failure
continues for [5] days.

 

6.2       Breach of Representations and Warranties. Any representation or
warranty made or deemed made by the Maker to the Noteholder herein is incorrect
in any material respect on the date as of which such representation or warranty
was made or deemed made.

 

 4 

 

 

6.3       Bankruptcy.  

 

(a)      the Maker commences any case, proceeding or other action (i) under any
existing or future law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the Maker
makes a general assignment for the benefit of its creditors;

 

(b)      there is commenced against the Maker any case, proceeding or other
action of a nature referred to in clause (a) above which (i) results in the
entry of an order for relief or any such adjudication or appointment or (ii)
remains undismissed, undischarged or unbonded for a period of 60 days;

 

(c)      there is commenced against the Maker any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 30 days from the entry thereof;

 

(d)      the Maker takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or

 

(e)      the Maker is generally not, or is unable to, or admits in writing its
inability to, pay its debts as they become due.

 

6.4       Judgments. A judgment or decree is entered against the Maker and such
judgment or decree has not been vacated, discharged, stayed or bonded pending
appeal within 15 days from the entry thereof.

 

6.5       Default. The Maker shall be in default under, or shall have received
notice of default with respect to, any note, agreement, or instrument to which
Maker shall be a party and such notice of default shall not have been rescinded
or waived within five days from the date given.

 

7.    Remedies. Upon the occurrence of an Event of Default and at any time
thereafter during the continuance of such Event of Default, the Noteholder may
at its option, by written notice to the Maker (a) declare the entire principal
amount of this Note, together with all accrued interest thereon and all other
amounts payable hereunder, immediately due and payable and/or (b) exercise any
or all of its rights, powers or remedies under applicable law; provided, however
that, if an Event of Default described in Section 6.3(a) or 6.3(b) shall occur,
the principal of and accrued interest on the Loan shall become immediately due
and payable without any notice, declaration or other act on the part of the
Noteholder.

 

 5 

 

 

8.    Miscellaneous.

 

8.1       Notices.  

 

(a)      All notices, requests or other communications required or permitted to
be delivered hereunder shall be delivered in writing to such address as a Party
may from time to time specify in writing.

 

(b)      Notices if (i) mailed by certified or registered mail or sent by hand
or overnight courier service shall be deemed to have been given when received,
(ii) sent by facsimile during the recipient's normal business hours shall be
deemed to have been given when sent (and if sent after normal business hours
shall be deemed to have been given at the opening of the recipient's business on
the next business day) and (iii) sent by e-mail shall be deemed received upon
the sender's receipt of an acknowledgment from the intended recipient (such as
by the "return receipt requested" function, as available, return e-mail or other
written acknowledgment).

 

8.2       Expenses. The Maker shall reimburse the Noteholder on demand for all
reasonable out-of-pocket costs, expenses and fees (including reasonable expenses
and fees of its counsel) incurred by the Noteholder in connection with the
transactions contemplated hereby including the negotiation, documentation and
execution of this Note and the enforcement of the Noteholder's rights hereunder.

 

8.3       Governing Law. This Note and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Note and the transactions contemplated hereby shall be
governed by the laws of the State of Illinois.

 

8.4       Submission to Jurisdiction.  

 

(a)      The Maker hereby irrevocably and unconditionally (i) agrees that any
legal action, suit or proceeding arising out of or relating to this Note may be
brought in the courts of the State of Illinois or of the United States of
America for the Northern District of Illinois and (ii) submits to the exclusive
jurisdiction of any such court in any such action, suit or proceeding. Final
judgment against the Maker in any action, suit or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment.

 

(b)      Nothing in this Section 8.4 shall affect the right of the Noteholder to
(i) commence legal proceedings or otherwise sue the Maker in any other court
having jurisdiction over the Maker or (ii) serve process upon the Maker in any
manner authorized by the laws of any such jurisdiction.

 

8.5       Venue. The Maker irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Note in any court referred to in Section 8.4(a) and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

 6 

 

 

8.6       Waiver of Jury Trial. THE MAKER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.

 

8.7       Counterparts; Integration; Effectiveness. This Note and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but all taken together
shall constitute a single contract. This Note constitutes the entire contract
between the Parties with respect to the subject matter hereof and supersede all
previous agreements and understandings, oral or written, with respect thereto.
Delivery of an executed counterpart of a signature page to this Note by
facsimile or in electronic (i.e., "pdf" or "tif") format shall be effective as
delivery of a manually executed counterpart of this Note.

 

8.8       Successors and Assigns. This Note may be assigned, transferred or
negotiated by the Noteholder to any Person at any time without notice to or the
consent of the Maker. The Maker may not assign or transfer this Note or any of
its rights hereunder without the prior written consent of the Noteholder. This
Note shall inure to the benefit of and be binding upon the parties hereto and
their permitted assigns.

 

8.9       Waiver of Notice. The Maker hereby waives presentment, demand for
payment, protest, notice of dishonor, notice of protest or nonpayment, notice of
acceleration of maturity and diligence in connection with the enforcement of
this Note or the taking of any action to collect sums owing hereunder.

 

8.10     Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

8.11     Headings. The headings of the various Sections and subsections herein
are for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

8.12     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

 7 

 

 

8.13     Severability. If any term or provision of this Note is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

IN WITNESS WHEREOF, the Maker has executed this Note as of September 30, 2016.

 

  CTI INDUSTRIES CORPORATION         By: /s/ Timothy Patterson     Authorized
Officer       Name: Timothy Patterson       Title: Chief Financial Officer

 

 8 

 